Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 24, 2018

                                        No. 04-18-00489-CR

                                    Jordan Arreon NETHERLY,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR11494
                           Honorable Melisa Skinner, Judge Presiding


                                           ORDER
        The trial court’s certification in this appeal states that “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea
bargain, and the punishment assessed did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant; therefore, the trial court’s certification accurately
reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2). Rule
25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made part of the record
under these rules.” TEX. R. APP. P. 25.2(d). It is therefore ORDERED that this appeal will be
dismissed pursuant to rule 25.2(d) of the Texas Rules of Appellate Procedure unless appellant
causes an amended trial court certification to be filed by August 20, 2018, showing appellant has
the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610
(Tex. Crim. App. 2005); Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, no
pet.). All other appellate deadlines are SUSPENDED pending our resolution of the certification
issue.



                                                       _________________________________
                                                       Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court